DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
Claims 1, 3-4, 6-17 are pending. Claims 18-30 are withdrawn.  Claims 2, and 5 are cancelled in the RCE filed 8/26/2021.
Response to Amendment
The rejection of claims 1, 3-4, 6-17 under 35 U.S.C. 103 as being unpatentable over Ryther et al. (US 8,772,215 B2) in view of Distaso et al. (US 5,744,438) is withdrawn in light of Applicant’s amendments to the claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 4,749,510) in view of Francisco (US 4,732,695).
Nelson (US 4,749,510) teach a method of cleaning cured and partially cured paint residue from industrial paint equipment (see col.2,ln.1-5), comprising:
diluting a concentrate composition with more than 1% water (see col.7,ln.60) to produce a cleaning composition, the concentrate composition (see abstract) comprising:
a)    30-70%-% organic solvent selected from the group consisting of aromatic alcohol, glycol ether, and mixtures thereof; See abstract.
b)    at least 8 wt-% alkanolamine and upto 30% alkanolamine as is required by claim 7 is suggested by Nelson (abstract) guiding one of ordinary skill to 2-15% of an organic acid accelerator such as formic acid or monoethanolamine or the amines in col.4,ln.25-40.
c)    alkalinity source; see col.3,ln.5
d)    0.5-3% surfactant; see col.3, including anionic surfactant (col.3,ln.64
e)    no more than 50 wt-% water; see col.7,ln.60 teaching a thickened concentrate composition with more than 1% water.
Limitation to wherein the cleaning composition has a pH of 10 or higher at the time of dilution is taught in col.6,ln.7 encompassing the pH of claim 1.
Heating the cleaning composition to a temperature of at least 55 °C as required in claim 1 and no more than 90°C as required in claim 12 is taught in (col.1,ln.60-65).

Limitation to claim 14 to substantially free of fluorosurfactants is met by Nelson not mentioning any fluorosurfactants.
Nelson (US 4,749,510) do not teach using a clean-in-place technique to the interior surfaces of the paint production equipment as required by claim 1.  Also, Nelson does not teach the claimed benzyl alcohol of claim 3.
Francisco (US 4,732,695) teach that it is commonly known to use at least a 30% -60% benzyl alcohol to remove accumulated and dried paint in paint hoses and spray equipment.  See abstract and col.1,ln.5-15 and col.2,ln.53 explicitly teaching the hose enclosures which would encompass the interior surface of paint production equipment as claimed.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the cleaning composition of Nelson to the interior surfaces of a paint production equipment, because Nelson (US 4,749,510) teach a method of cleaning cured and partially cured paint residue from industrial paint equipment in general and Francisco (US 4,732,695) teach that it is commonly known to use 30% -60% benzyl alcohol or the NMP (as also taught by Nelson) to remove accumulated and dried paint in paint hoses and spray equipment.  See abstract and col.1,ln.5-15 and col.2,ln.53 explicitly teaching cleaning the hose enclosures which would encompass the interior surface of paint production equipment as claimed.  One of ordinary skill is motivated to combine the teachings of Nelson with Francisco because both are in the analogous art of using a similar cleaning composition comprising the .
Claims 10-11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 4,749,510) and Francisco (US 4,732,695) as applied to claims 1, 3-4, 6-9 and 12-15 above and further in view of Ryther et al. (US 8,772,215).
	 Nelson (US 4,749,510) and Francisco (US 4,732,695) are relied upon as set forth above, however, they do not teach the limitation to 1.5 to 10 wt-% alkali metal hydroxide as required by claims 10 and 17 and do not teach at least 1% to 7 wt-% fatty acid as required by claims 16-17 and wherein the pH is at least 13 as is required by claims 11 and 17.
	In the analogous art of cleaning internal components of tanks, lines, pumps and other equipment with a highly alkaline solvent, Ryther et al. (US 8,772,215 B2) teach a “clean in place” method of cleaning polymerized soils in internal components of tanks, lines, pumps and other equipment,  (see col.13,In.19 and col.13 line 65-col.4,ln.5) comprising: diluting a concentrate composition with water to produce a cleaning composition, the concentrate composition (see abstract) comprising: a) at least 30 wt-% organic solvent selected from the group consisting of aromatic alcohol, glycol ether, and mixtures thereof; See claim 1 (i) encompassing the BRI of instant claims 3-4 and 6.  
	Ryther et al. teach b) at least 8 wt-% alkanolamine; (see claim 1 (i) and col.7, In. 40-45).  Ryther et al. teach c) alkalinity source; see claim 1 (ii) and col.6,In.18-40 teach alkali metal hydroxides of claims 10 and 17.
	Ryther et al. teach d) surfactant; see claim 1 (iii) and col.7,ln.12 teaching anionic surfactants in an amount of 0.5%-10% see col.7,In.27.

Ryther et al. teach no more than 50 wt-% water in col. 10,ln.40-45 guiding one of ordinary skill to optimize the amount of water based on the desired concentration for cleaning.  Limitation to wherein the cleaning composition has a pH of 10 or higher at the time of dilution is taught in col.6,In.12-17 encompassing the pH of claims 1, 13 and 17.
Heating the cleaning composition to a temperature of at least 55 °C is taught in (col.13,In.30-35). Thickener of claim 13 is taught in col.10,In.18. Limitation to claim 14 to substantially free of fluorosurfactants is met by the art not mentioning any fluorosurfactants. Fatty acids of claim 16 is taught in col.6,In.3 in an amount of 0.5-10% in col.7,In.25-60.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nelson with the claimed alkali metal hydroxide, fatty acid and pH as required by claims 10-11 and 16-17 and as taught by Ryther et al. teaching pH of at least 13 of a composition comprising the same ingredients as Nelson along with the claimed alkali metal hydroxide and fatty acid are effective in cleaning polymerized soils in internal components of tanks, lines, pumps and other equipment in general and Nelson (US 4,749,510) teach a method of cleaning cured and partially cured paint residue from industrial paint equipment.  One of ordinary skill is motivated to combine the teachings of Nelson, Francisco, and Ryther because all are in the analogous art of using a similar cleaning composition comprising the same claimed organic solvent, surfactant, and alkanolamine in cleaning polymerized soils from internal lines of processing equipment in general.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1761